Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required to place this application in condition for allowance.  During a telephone conversation conducted on 3/25/2021, David Kreher indicated an additional 1 month extension of time (thereby paying for 2 MONTH(S) extension total) was paid using a credit card with the required additional fee of $105 for this extension on 3/25/2021; a one month extension of time had been paid on 02/19/2021.  Thus, all fees for a 2 month extension of time have been paid.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Kreher on 3/26/2021.

The application has been amended as follows: 
IN THE CLAIMS:
In claim 1, DELETE the word “(Tobiko)” at line 9.
In claim 5, DELETE the word “(Tobiko)” at line 16.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant’s after-final amendments to the claims dated 2/19/2021 are acknowledged.  Claims 1-14 are pending and subject to prosecution.  Claims 15-28 are cancelled.  Claims 1 and 5 are amended.  A PDF version of the marked claims, as filed by Applicant on 2/19/2021, is attached for clarity of record.  All claim amendments herein are based on these claims.
Applicant’s amendments to the specification 02/19/2021 is acknowledged.  The marked version of the amended specification deletes new matter that was added 05/31/2021.  A PDF version of the marked specification, as filed by Applicant on 2/19/2021, is attached for clarity of record.
In light of Applicant’s amendments to the specification and claims, dated 02/19/2021, all objections and rejections of record are WITHDRAWN.  Independent claims 1 and 5 are directed to methods of immunizing a zebra fish embryo by injecting the yolk sac of the embryo with a therapeutic agent comprising Keyhole limpet hemocyanin (KLH) or mycobacterium marinum, and allowing the fish to develop; claim 5 further requires wherein therapeutic agent combined with a carrier.
The art does not fairly teach or suggest a method as claimed.  Further, Figures 3-7 show that applicant successfully immunized zebrafish (Danio rerio) at the one-cell or eyed-egg stage by injecting either keyhold limpet hemocyanin (KLH) protein or whole protein extract of Mycobacterium marinum, each covalently bound to polylactic-co-glycolic (PLGA) microspheres, resulting in the generation of IgM and IgZ antibodies (published application at [0009]-[0010].)
Thus, claims 1-14 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633